DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
No amendments to the claims were provided for the claims filed 02/23/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-28 30-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0380242) in view of Yonehara (US 2014/0038392). 

Regarding claim 22, Chang teaches (Fig-6) a method for producing a nonplanar wafer, the method comprising: 
arranging a solid body (“Substrate” [0023]) in an area of a laser radiation source (Substrate is formed to wafers by known means to include lasers “the slicing may be accomplished by using mechanical sawing, laser cutting,” [0049]), the solid body having a first surface portion (a first side of substrate), a second surface portion (a second side of substrate), and a solid body (a portion of substrate between the first side of substrate and the second side of substrate) delimited by the first surface portion and the second surface portion; 
emitting radiation from the laser radiation source towards the solid body such that the radiation penetrates the solid body defining a first detachment region in the solid body (where wafer was detached from grown substrate, laser cutting is an anticipated method of wafer separation “the slicing may be accomplished by using mechanical sawing, laser cutting, or the like.” [0049]), the first detachment region having a non-planar contour (wafer may have concave convex bending or bowing at either surface in anticipation that subsequent additive layer processes to wafer will bring wafer into a planar shape “One or more embodiments of the present disclosure are directed to methods for inducing a bend/bow in a substrate's primary surfaces before the deposition of the epitaxial layer onto the substrate. Thus, when the epitaxial layer is later deposited on the convex primary surface of the pre-bent/bowed substrate, its resultant bend/bow may substantially cancel out the bend/bow previously induced in the substrate so as to ultimately create a substantially flat heterostructure” [0024] pre bending or bowing of wafer through physical processes and  prior to additive layer treatment are anticipated, emphasis added “One or more embodiments of the present disclosure adopt at least one of the following techniques so as to apply a bend/bow to the substrate and/or reduce the bend/bow in a heterostructure formed therefrom: (1) creating a damage layer on the substrate,” [0025], “The presence of the damage layer 601 induces compressive stress to the substrate 600” [0054], later application of additive layers may counter the applied ablated stresses “Thus, if an epitaxial layer is later grown/deposited on the substrate primary surface opposite of the damage layer (e.g., the surface of the upper layer 603 in FIG. 6) the heterostructure may become substantially flat because of the deposited epitaxial layer's tendency to induce tensile stress which causes a bow/bend in the opposite direction to the compressive stress induced by the damage layer.” [0055]); and separating a first solid body portion from the solid body along the first detachment region (wafers must detached from grown crystal substrates, see exampled detachment method provided by Yonehara below).
Chang is silent regarding wherein the means of wafer separation from substrate includes the producing of a plurality of crystal lattice modifications, the crystal lattice modifications being the detachment region and shaping of wafer.
However Yonehara teaches (Fig-4-5a-6a) producing a plurality of crystal lattice modifications (see figure 5a, plurality of laser pulses correspond to generation of plurality of connecting cracks in crystal lattice structure defining detachment region “the micro cracks may be generated at the each stress concentrated zone by a single laser hit and may then propagate and connect with each other by controlled thermal and/or external mechanical stress after laser irradiation.” [0061]), the crystal lattice modifications being the detachment region (detachment may span wafer from donor material, see figure 6a “The stress concentrated zone may span inside and along the entire length wafer” [0061]) and shaping of wafer (the wafer splitting methods connecting cracks (see [0061] cited above) provides shape of the wafer for separation “the laser splitting methods disclosed herein may replace conventional chip thinning methods, for example those using mechanical grinding and/or lapping by wet processes where the grinded semiconductor material is wasted. The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost.” Yonehara [0065]).
The advantage of producing a plurality of crystal lattice modifications, the crystal lattice modifications being the detachment region and shaping of wafer, is to disclose a method of detaching wafer from substrate (donor material) and reducing post wafer separation processing. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Chang with Yonehara, by adding to the undisclosed means of separating the wafer from ingot of Chang, the Crystal lattice modification separation means of Yonehara, to reuse donor material and reduce cost while reducing secondary processing steps to shaping of the wafer “the laser splitting methods disclosed herein may replace conventional chip thinning methods, for example those using mechanical grinding and/or lapping by wet processes where the grinded semiconductor material is wasted. The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost.” [0065]. 

Regarding claim 23, Change as modified by Yonehara discloses the method of claim 22, Chang further discloses wherein the first detachment region has, at least in sections, a spherical shape (concave convex are sectional to a spherical shape “convex primary surface of the pre-bent/bowed substrate” [0024] “the heterostructure's primary surfaces become slightly cupped with the concave surface being the surface possessing the epitaxially applied layer.” [0024], which may be due to physical processing over additive material processing, emphasis added “One or more embodiments of the present disclosure adopt at least one of the following techniques so as to apply a bend/bow to the substrate and/or reduce the bend/bow in a heterostructure formed therefrom: (1) creating a damage layer on the substrate,” [0025]).

Regarding claim 24, Chang as modified by wafer separating of Yonehara discloses the method of claim 22, Chang as modified by wafer separating of Yonehara  further teaches wherein the first detachment region has, at least in sections, a wavy shape (an amount of wavy shape will exists because the laser creates interconnecting stress points “The stress concentrated zone may span inside and along the entire length wafer”, “the micro cracks may be generated at the each stress concentrated zone by a single laser hit and may then propagate and connect with each other by controlled thermal and/or external mechanical stress after laser irradiation” Yonehara [0061], see wave stress concentration figure 4 and along 5a adjacent micro crack line).

Regarding claim 25, Chang discloses the method of claim 22, Chang further discloses wherein the first detachment region has, at least in sections, a convex shape (convex / concave shape of wafer “One or more embodiments of the present disclosure are directed to methods for inducing a bend/bow in a substrate's primary surfaces before the deposition of the epitaxial layer onto the substrate. Thus, when the epitaxial layer is later deposited on the convex primary surface of the pre-bent/bowed substrate, its resultant bend/bow may substantially cancel out the bend/bow previously induced in the substrate so as to ultimately create a substantially flat heterostructure” [0024]).

Regarding claim 26, Chang discloses the method of claim 22, Chang further discloses wherein the first detachment region has, at least in sections, a curved shape (curvature of wafer “One or more embodiments of the present disclosure are directed to methods for inducing a bend/bow in a substrate's primary surfaces before the deposition of the epitaxial layer onto the substrate. Thus, when the epitaxial layer is later deposited on the convex primary surface of the pre-bent/bowed substrate, its resultant bend/bow may substantially cancel out the bend/bow previously induced in the substrate so as to ultimately create a substantially flat heterostructure” [0024]).

Regarding claim 27, Chang as modified by wafer separating of Yonehara teaches the method of claim 22, Chang as modified by wafer separating of Yonehara further teaches further comprising: 
defining a second detachment region (plurality of wafers are separated from ingots as is known in the art and further disclosed by Yonehara having additional detachments of wafers of combination below) in the solid body via further crystal lattice modifications produced by the radiation emitted from the laser radiation source (see figure 5a, plurality of laser pulses correspond to generation of plurality of connecting cracks in crystal lattice structure defining detachment region “the micro cracks may be generated at the each stress concentrated zone by a single laser hit and may then propagate and connect with each other by controlled thermal and/or external mechanical stress after laser irradiation.” Yonehara [0061]), the second detachment region having a non-planar contour (Chang discloses convex side opposite bowing concavity side “convex primary surface of the pre-bent/bowed substrate” Chang [0024]); and 
Chang is silent regarding separating a second solid body portion from the solid body along the second detachment region.
However Yonehara teaches separating a second solid body portion from the solid body along the second detachment region (second region off of donor material provides additional wafers “The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost” [0065]).
The advantage of separating a second solid body portion from the solid body along the second detachment region, is to provide a multitude of wafers from a donor material reducing costs “The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost” [0065].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Chang with Yonehara, by adding to the detachment method of Chang as already modified by Yonehara further with Yonehara by including a second detachment region from the donor material, to reduce production costs. 

Regarding claim 28, Chang as modified by wafer separating of Yonehara teaches the method of claim 27, Chang as modified by wafer separating of Yonehara further teaches wherein the second detachment region is produced during production of the first detachment region (the wafer separating of Yonehara teaches making a plurality of detachment regions from the base sub straight material of wafers “The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost” Yonehara [0065], while concurrent operative step of producing detachment regions of a plurality of wafers has not been disclosed to have unexpected effect to end product beyond an obvious resulting decrease of expected production of time, it therefore would have be obvious to someone with ordinary skill in the art at the time the invention was filed to optimize initiation of any points of the wafer production sequences to occur at the soonest possible time to include concurrently, thereby optimizing production relative to time, see MPEP 2144.04  IV C. Changes in sequence of Adding Ingredients).

Regarding claim 30, Chang as modified by wafer separating of Yonehara teaches the method of claim 27, Chang as modified by wafer separating of Yonhara further teaches wherein the first detachment region and the second detachment region are separated from the solid body one after the other (plurality of wafers from sub straight material are shown as sequential through reuse steps, emphasis added “The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost” Yonehara [0065])

Regarding claim 31, Chang as modified by wafer separating of Yonehara teaches the method of claim 27, Chang as modified by wafer separating of Yonehara further teaches wherein the first detachment region and the second detachment region have different shapes or contours (Chang discloses before additive layers are applied to the wafer, an individual side of the wafer may be feature processed “Further, in some embodiments, one of the primary surfaces including a portion of the diffusion layers may be ground or sheared using sawing, slicing, or other means so as to produce a thinner diffusion layer. It is to be further noted that grinding is to be differentiated from abrasive blasting. As indicated below, while abrasive blasting is also capable of reducing a thickness of the substrate, abrasive blasting adds dense materials to the substrate in the process. Grinding, on the other hand, simply removes a thickness of the substrate. In some embodiments, a buffer layer may be applied to the ground primary surface of the diffusion layer before an epitaxial layer is deposited to further reduce the lattice mismatch between the epitaxial layer and the substrate and further reduce the tensile stress during the epitaxial growth process.” Chang [0032], while the wafer detachment method as modified by Yonehara as previously applied to Chang provides the feature shape of the wafer “the laser splitting methods disclosed herein may replace conventional chip thinning methods, for example those using mechanical grinding and/or lapping by wet processes where the grinded semiconductor material is wasted. The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost.” Yonehara [0065]);

Regarding claim 32, Chang as modified by wafer separating of Yonehara teaches the method of claim 27, Chang as modified by wafer separating of Yonehara teaches further comprising: 
changing a shape of the second surface portion of the solid body before the separation of the second solid body portion (Yonehara teaches creating a detachment area shaped by laser pulses forming connecting cracks “the micro cracks may be generated at the each stress concentrated zone by a single laser hit and may then propagate and connect with each other by controlled thermal and/or external mechanical stress after laser irradiation.” Yonehara [0061], the cracks provide a point of separation for detaching a formed surface of the wafer from substraight “the laser splitting methods disclosed herein may replace conventional chip thinning methods, for example those using mechanical grinding and/or lapping by wet processes where the grinded semiconductor material is wasted. The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost.” Yonehara [0065]), wherein the second surface portion is a surface of the second solid body portion after the separation of the second solid body portion (Yonehara teaches subsequent detachment regions from wafer forming substraight  “After splitting the device layer in (shown in FIG. 6C), the device layer may be processed in back end processing and/or packaging for formation into and device such as a solar cell and solar module. The separated donor/host or donor wafer may be reused in another device layer fabrication process (as shown in FIG. 6D with Device Layer-2 bonded to another handler/backplane and ready for release) where again laser spitting processing may be used (FIG. 6B) for device layer release while maintaining host wafer quality.” [0071]).

Regarding claim 33, Chang as modified by wafer separating of Yonehara teaches the method of claim 22, Chang as modified by wafer separating of Yonehara teaches (Yonehara Fig-6A) further comprising: 
providing a holding layer (handler, see Yonehara Figure 6A) in an area of the first surface portion (where device layer contacts handler opposite donor wafers splitting line, see Yonehara Figure 6A) of the solid body (multiple wafers cut from donor material where wafer is held by handler seen in figure 6A “The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost.” Yonehara [0065]).

Regarding claim 34, Chang as modified by wafer separating of Yonehara teaches the method of claim 33, Chang as modified by wafer separating of Yonehara teaches (Yonehara Fig-6A) further comprising: 
overlaying a further layer on the holding layer (handler attached via holding on device layer (1,2), see figure 6A of Yonehara).

Regarding claim 35, Chang as modified by wafer separating of Yonehara teaches the method of claim 34, Chang as modified by wafer separating of Yonehara teaches wherein the further layer is a metal plate (use of metals is anticipated because the photon energy of the wafer splitting technique provides minimal to zero material mass transporting “The laser irradiation methods disclosed herein deposits photon energy with minimal to zero material mass transported during the laser processing. Thus, metal contamination is minimized or eliminated over the split surface interface of the wafers/device layers within the donor wafer.” Yonehara [0066], metal component of the handler may provide stiffness “The handler/backplane may comprise materials such as polymer, plastic sheet, prepreg, screen printed (or sprayed) paste or resin, insulator, semiconductors, metals, glass, or ceramics, with stiffness and providing structural integrity to the device layer to prevent delamination and warpage during post procedures for device layer handling.” Yonehara [0072]).

Regarding claim 36, Chang as modified by wafer separating of Yonehara teaches the method of claim 33, Chang as modified by wafer separating of Yonehara teaches wherein the holding layer comprises a polymer (“The handler/backplane may comprise materials such as polymer, plastic sheet, prepreg, screen printed (or sprayed) paste or resin, insulator, semiconductors, metals, glass, or ceramics, with stiffness and providing structural integrity to the device layer to prevent delamination and warpage during post procedures for device layer handling.” Yonehara [0072]).


Regarding claim 38, Change as modified by wafer separating of Yonehara teaches the method of claim 22, Chang as modified by wafer separating of Yonehara teaches further comprising: 
changing a shape of the second surface portion of the solid body (plurality of wafers from sub straight material “The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost” [0065] Yonehara,) before the separation of the first solid body portion (concurrent operative step of producing detachment regions/features of a plurality of wafers has not been disclosed to have unexpected effect to end product beyond an obvious resulting decrease of expected production of time, it therefore would have be obvious to someone with ordinary skill in the art at the time the invention was filed to optimize initiation of any points of the wafer production sequences to occur at the soonest possible time to include concurrently, thereby optimizing production relative to time, see MPEP 2144.04  IV C. Changes in sequence of Adding Ingredients), 
wherein the second surface portion is a surface of the first solid body portion after the separation of the first solid body portion (Chang discloses before additive layers are applied to the wafer, an individual side of the wafer may be feature processed for a non-planar stress “Further, in some embodiments, one of the primary surfaces including a portion of the diffusion layers may be ground or sheared using sawing, slicing, or other means so as to produce a thinner diffusion layer. It is to be further noted that grinding is to be differentiated from abrasive blasting. As indicated below, while abrasive blasting is also capable of reducing a thickness of the substrate, abrasive blasting adds dense materials to the substrate in the process. Grinding, on the other hand, simply removes a thickness of the substrate. In some embodiments, a buffer layer may be applied to the ground primary surface of the diffusion layer before an epitaxial layer is deposited to further reduce the lattice mismatch between the epitaxial layer and the substrate and further reduce the tensile stress during the epitaxial growth process.” Chang [0032], while the wafer detachment method as modified by Yonehara as previously applied to Chang provides the feature shape of the wafer “the laser splitting methods disclosed herein may replace conventional chip thinning methods, for example those using mechanical grinding and/or lapping by wet processes where the grinded semiconductor material is wasted. The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost.” Yonehara [0065]).

Regarding claim 39, Chang as modified by Yonehara teaches the method of claim 38, Chang further discloses wherein changing the shape of the second surface portion of the solid body before the separation of the first solid body portion comprises: 
machining the second surface portion of the solid body before the separation of the first solid body portion (Wafer may be machined to provide tensile stresses in anticipation of additive layer processing countering stresses “Further, in some embodiments, one of the primary surfaces including a portion of the diffusion layers may be ground or sheared using sawing, slicing, or other means so as to produce a thinner diffusion layer. It is to be further noted that grinding is to be differentiated from abrasive blasting. As indicated below, while abrasive blasting is also capable of reducing a thickness of the substrate, abrasive blasting adds dense materials to the substrate in the process. Grinding, on the other hand, simply removes a thickness of the substrate. In some embodiments, a buffer layer may be applied to the ground primary surface of the diffusion layer before an epitaxial layer is deposited to further reduce the lattice mismatch between the epitaxial layer and the substrate and further reduce the tensile stress during the epitaxial growth process.” -Chang [0032], while concurrent operative step of producing detachment regions/features of a plurality of wafers has not been disclosed to have unexpected effect to end product beyond an obvious resulting decrease of expected production time, it therefore would have been obvious to someone with ordinary skill in the art at the time the invention was filed to optimize initiation of any points of the wafer production sequences to occur at the soonest possible time to include concurrently, thereby optimizing production relative to time, see MPEP 2144.04  IV C. Changes in sequence of Adding Ingredients).

Regarding claim 40, Chang as modified by Yonehara teaches the method of claim 38, Chang further discloses wherein changing the shape of the second surface portion of the solid body before the separation of the first solid body portion comprises: 
grinding the second surface portion of the solid body before the separation of the first solid body portion (Wafer may be machined by grinding to provide tensile stresses in anticipation of additive layer processing countering stresses, emphasis added “Further, in some embodiments, one of the primary surfaces including a portion of the diffusion layers may be ground or sheared using sawing, slicing, or other means so as to produce a thinner diffusion layer. It is to be further noted that grinding is to be differentiated from abrasive blasting. As indicated below, while abrasive blasting is also capable of reducing a thickness of the substrate, abrasive blasting adds dense materials to the substrate in the process. Grinding, on the other hand, simply removes a thickness of the substrate. In some embodiments, a buffer layer may be applied to the ground primary surface of the diffusion layer before an epitaxial layer is deposited to further reduce the lattice mismatch between the epitaxial layer and the substrate and further reduce the tensile stress during the epitaxial growth process.” Chang [0032], while concurrent operative step of producing detachment regions/features of a plurality of wafers has not been disclosed to have unexpected effect to end product beyond an obvious resulting decrease of expected production time, it therefore would have be obvious to someone with ordinary skill in the art at the time the invention was filed to optimize initiation of any points of the wafer production sequences to occur at the soonest possible time to include concurrently, thereby optimizing production relative to time, see MPEP 2144.04  IV C. Changes in sequence of Adding Ingredients).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yonehara and in further view of Lee (US 2014/0213039).

Regarding claim 37, Chang as modified by wafer separating of Yonehara teaches the method of claim 36, while Chang as modified by wafer separating of Yonehara teaches wherein the polymer (any number of polymers are considered in consideration of cost, east of process integration, reliability and pliability etc “While various suitable polymeric (such as plastics, fluropolymers, prepregs, etc.) and suitable non-polymeric materials (such as glass, ceramics, etc.) may be used as the backplane material, backplane material choice depends on many considerations including, but not limited to, cost, ease of process integration, reliability, pliability, etc.” Yonehara [0089]).
Chang as modified by Yonehara is silent regarding wherein the polymer is specifically PDMS.
However Lee teaches the use specifically of PDMS “polydimethylsiloxane” [0046].
The advantage of polydimethylsiloxane as a polymer is to provide a specifically disclosed polymer that is process integratable in adhering and releasing wafer “Providing the bonding layer may include providing a first thermosetting material on the substrate to form the first release layer, providing a second thermosetting material on the carrier to form the second release layer, and providing a third thermosetting material on at least one of the substrate and the carrier to form the glue layer. 
Forming the first release layer may include coating a precursor including polydimethylsiloxane (PDMS) and hexamethyldisiloxane (HMDSO) on the substrate to form a precursor layer, and forming a deposition layer on the precursor layer by a chemical vapor deposition where the hexamethyldisiloxane (HMDSO) is adopted as a reaction gas.” [0012-0013]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify Chang as already modified by Yonehara with Lee, by adding to the non-specific list of anticipated use of Polymers of Change, the specific process integratable polymer of polydimethylsiloxane, to provide a disclosed processes integratable polymer that performs for both adhering and releasing of the wafer. 
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant firstly argues (page 1-2): 
“Sole pending independent claim 22 recites, inter alia, emitting radiation from the laser radiation source towards the solid body such that the radiation penetrates the solid body and produces a plurality of crystal lattice modifications, the crystal lattice modifications defining a first detachment region in the solid body, the first detachment region having a non-planar contour. The Office Action concluded that the Chang reference discloses all features of claim 22 except "wherein the means of wafer separation from substrate includes the producing of a plurality of crystal lattice modifications, the crystal lattice modifications being the detachment region and shaping of wafer." Applicant respectfully disagrees. Pending claim 22 explicitly states that the first detachment region defined in the solid body by emitting radiation from the laser radiation source towards the solid body has a non- planar contour. The only mention of laser processing in the Chang reference pertains to 'slicing' of substrate 531 shown in Figure 5 of Chang. Particularly, paragraph [0049] of the Chang reference states "[i]n some embodiments, the slicing may be accomplished by using mechanical sawing, laser cutting, or the like." There is no teaching or suggestion in the Chang reference that the 'laser cutting' referred to in paragraph [0049] of Chang yields a first detachment region in substrate 531 and that has a non-planar contour. 
At stage 530 in Figure 5 of the Chang reference and before the slicing of substrate 531 occurs, the substrate 531 is shown as a substantially flat structure. Hence, laser cutting of substrate 531 would not result in a first detachment region in substrate 531 having a non-planar contour. Indeed, paragraph [0049] of the Chang reference refers to automation techniques being "preferred to ensure accuracy in the slicing (i.e., slicing uniformly along the center thickness of the substrate)." (Emphasis added). Bowing / bending does occur after the slicing, since the sliced half substrates 531, 531 each have a corresponding diffusion layer 521a, 521b on only one side of the sliced half substrate.2 The Chang reference teaches forming an epitaxial layer on each half substrate 531a, 53 lb to counter the bending/bowing and therefore "form a substantially flat heterostructure,"3 but the substrate slicing already occurred before this point.”.
Examiner agrees that Chang does not disclose providing a non-planar wafer at time of separation of wafer from substrate.
However Chang does provide an anticipation of physically processing the wafer after separation for an amount of warping, emphasis added “One or more embodiments of the present disclosure adopt at least one of the following techniques so as to apply a bend/bow to the substrate and/or reduce the bend/bow in a heterostructure formed therefrom: (1) creating a damage layer on the substrate,” [0025], while secondary reference Yonehara provides an obviousness to managing/controlling thickness/feature forming of a wafer during the separation of the wafer from a substrate as shown below in response to Applicants second arguments.

Applicant secondly argues (page 2-3): 
“The Yonehara reference does not cure the shortcomings of the Chang reference. Indeed, paragraph [0166] of the Yonehara reference states that the quality of laser microcracking is related to "minimizing the vertical thickness of the splitting layer to reduce the kerf-loss in the wafers." (Emphasis added). Paragraph [0166] of the Yonehara reference also states that the microcracks "should be formed and restricted to the desired plane as much as possible so that the separation is planar." (Emphasis added). Paragraph [0166] of the Yonehara reference further states that good control of laser power available at the microcracking location may "keep the extent of microcracking uniform" as the laser is scanned across the wafer surface. (Emphasis added). Paragraph [0157] of the Yonehara reference discloses using backside feedback control from the backside of the wafer to control the splitting laver thickness and manage splitting site locations, in case the device surface is not perfectly planar. Hence, the Yonehara reference does not teach or suggest laser processing that yields a first detachment region in a wafer and that has a non-planar contour. All claim rejections are in clear error at least for the reasons explained above. Withdrawal of all claim rejections is respectfully requested.”.
However Examiner respectfully disagrees because Yonehara provides for a reduction/replacement of post wafer separation damaging/shaping steps by providing a controlled ability to manage a wafers thickness over the plane of the wafer during the wafer separation step “the laser splitting methods disclosed herein may replace conventional chip thinning methods, for example those using mechanical grinding and/or lapping by wet processes where the grinded semiconductor material is wasted. The laser splitting methods disclosed herein will enable one to reuse the host/donor wafers (also called starting wafer) thereby reducing device production cost.” Yonehara [0065], because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), it would therefore be obvious to modify the wafer damaging/shaping step which occurs post wafer separation for providing a curvature of the wafer of Chang, with the controlled damaging/shaping of wafer during separation of wafer from substrate of Yonehara, in order to reduce post separation of wafer damaging/shaping steps.
Therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761